The attorneys for Appellees have filed a Motion to Quash the Appeal in this cause, and, upon consideration, it is
ORDERED that the said Motion be and the same is hereby granted and the Appeal in this cause commenced by Notice of Interlocutory Appeal filed in the Circuit Court for Highlands COUNTY, Florida, on January 25, 1963, be and the same is hereby quashed. It is further
ORDERED that the Appellees do have and recover of and from the Appellants their costs in this behalf expended, to be taxed in the Court in which the Appeal was entered.